DETAILED ACTION

 This application is a continuation of U.S. Publication No. 14/930,017 filed on November 02, 2015, now matured into U.S. Patent No. 10,939,454 B2.

Claims 1-20 are presented for examination.


Claim Objections


Claim 6 is objected due to following abnormalities:
	In claim 6, line 3, “the first communication transmission” should be changed to – “the first communication” or “the first transmission”.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” 
claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer 

Claims 1, 7, 13, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, 12, and 19 of U.S. Patent No. 10,939,454 B2. 


			Regarding claims 1, 7, 13, and 19,  by modifying the point of view from which the patent claim recites the invention from “receiver” to “transmitter”, by omitting the features of overlap between sets of resources, of unvailabiltiy of resources, and decoding prioritization; and by incorporating the conventional feature of transmitting resource grants corresponding to sets of resources; it would have been obvious to one of ordinary skill in the art to make claims 1, 9, 12, and 19 of U.S. Patent No. 10,939,454 B2 substantially same invention as claims 1, 7, 13, and 19 of the instant application.


Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f): 
 (f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted 
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim limitations "means for allocating a first and second set of resources”, “means for transmitting a first and second resource grant” and “means for determining first set of resources or second set of resources” in claim 13 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 13 has been interpreted to cover the corresponding 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: para.58-60.

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed 

			Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all  obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
    
Claims 1-2, 4-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. in International Publication EP 2,680,651 A1, hereinafter referred to as Yan, in view of Xiong et al. in Pub. No. US 2016/ 0037514 A1, hereinafter referred to as Xiong, which U.S. Provisional Patent Application Ser. No. 62/031,054, filed on Jul. 30, 2014, hereinafter referred to as Prov’54. 



Regarding claim 1, Yan discloses a method of wireless communication (method of allocating channel resources, para.26), comprising:
allocating a first set of resources for transmitting a first communication according to a first transmission time interval {TTI} (configuring parameters of indexes of {first} resources used by 10ms TTI, e.g., first resources sets of first TTI, [para.47] for transmitting {first} data [para.43]);
allocating a second set of resources for transmitting a second communication according to a second TTI (configuring parameters of indexes of {second} resources used by 2ms TTI, e.g., second resources sets of second TTI, [para.47] for transmitting {second} data [para.54]);
wherein the second TTI is smaller than the first TTI (2ms TTI is smaller than 10ms TTI, para.47);
transmitting a first resource grant corresponding to the first set of resources (notifying UE of allocated resources indexed from 0 to 15 of common resources 0-31, e.g., first resource grant, para.51); and
transmitting a second resource grant corresponding to the second set of resources (notifying UE of allocated resources indexed from 16 to 31 of common resources 0-31, e.g., second resource grant, [para.51]).
Yan does not disclose transmitting resource grants over the downlink control channel and allocating resources are also for downlink communications; Xiong’s teachings. 
Xiong, from the same field of endeavor, teaches transmitting resource grants over the downlink control channel (sending downlink resource assignment information, e.g., resource grant, to a UE on control channel {PDCCH}, or signaling configurations for uplink and downlink, para.28 and para.104 in Xiong, or pg.17 and pg.20 in Prov’54).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the invenition was filed to transmit first/ second resource grants corresponding to first/ second sets of resources allocated according to first/ second TTIs for transmitting first/ second communications; thus increasing uplink/ downlink transmission rates, the utilization efficiency of system resources, while reducing transmission delay. 


Regarding claim 2, Yan in view of Xiong further disclose further indicating resource unavailability related to the first set of resources to a user equipment (indicating that resources corresponding to 2ms TTI or 10ms TTI are all occupied, e.g., unavailable, see para.56 and 58 in Yan).



Regarding claim 4, Yan in view of Xiong further disclose indicating, to a user equipment, whether to rate match around demodulation reference signals in the first set of resources based at least in part on determining whether the second set of resources overlap the first set of resources (resource element {RE} mapping for physical channel transmission are rate-matched around demodulation reference signal {DM-RS} when  downlink physical channels transmissions, e.g., with its {first} set of resources, interfere or collide in MTC region, e.g., including second set of resources, see para.55 in Xiong, or pg.11 in Prov’54).


Regarding claim 5, Yan in view of Xiong further disclose allocating the second set of resources to avoid overlapping the first set of resources in a portion of the first set of resources corresponding to demodulation reference signal transmission (allocating MTC region with a subframe that is not used for other control signals using a plurality of subframes, see para.40 and 67 in Xiong, or pg.5 in Prov’54).


Regarding claim 6, Yan in view of Xiong further disclose transmitting the first communication according to the first resource grant, wherein the second set of resources are allocated during the first communication transmission (transmitting a legacy PBCH transmission, e.g., first communication, during M-PBCH transmission subframe duration, e.g., second resources set allocated,[see para.64 in Xiong, or pg.14 in Prov’54] according to downlink resource assignment information, e.g., resource grant [see para.28 and para.104 in Xiong, or pg.17 and pg.20 in Prov’54]).


Regarding claim 7, claim 7 is rejected for substantially identical reasons as applied to claim 1, except that claim 7 is in a device claim format, and wherein Yan [in claim 7] also discloses an apparatus for wireless communication (base station device, element 100 in Fig.10) comprising: a first/ second resource allocating component (allocating unit, element 1040 in Fig.10); and a communicating component (broadcasting unit, element 1010 in Fig.10).


Regarding claims 8 and 10-12, claims 8 and 10-12 are rejected for substantially identical reasons as applied to claims 2 and 4-6, except that claims 8, and 10-12 are in a device claim format.


Regarding claim 13, claim 13 is rejected for substantially identical reasons as applied to claim 7.


Regarding claims 14 and 16-18, claims 14 and 16-18 are rejected for substantially identical reasons as applied to claims 2 and 4-6, except that claims 14 and 16-18 are in a device claim format.


Regarding claim 19, claim 19 is rejected for substantially identical reasons as applied to claim 1, except that claim 19 is in a non-transitory computer-readable medium format.


Regarding claim 20, claim 20 is rejected for substantially identical reasons as applied to claim 2, except that claim 20 is in a non-transitory computer-readable medium format.


Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Xiong, as applied to claims 1, 9, and 13 above, respectively, and further in view of Zhou et al. in Pub. No. US 2014/0348141 A1, hereinafter referred to as Zhou. 


Regarding claim 3, Yan in view of Xiong further disclose allocating the second set of resources to partially overlap the first set of resources (legacy PDCCH, PHICH, and PCFICH may be transmitted across an entire system bandwidth, e.g., first set of resources, and MTC region is a subset of frequencies of the entire system bandwidth, e.g., second set of resources, see para.74 in Xiong or pg.5 in Prov’54). 
However, Yan in view of Xiong do not further disclose such allocating is based at least in part on at least one of a modulation and coding scheme, a resource allocation size, or a number of layers of one or more channels corresponding to the first set of resources; which are known in the art and commonly applied in communications field for control signaling, as taught in Zhou. 
Zhou, from the same field of endeavor, teaches such allocating is based at least in part on at least one of a resource allocation size, or a number of layers of one or more channels corresponding to the first set of resources, or a modulation and coding scheme (modulation modes/ encoding modes are adopted on same group of resources are different, so that mutual interference is also random, [para.138 and para.26] or different modulation modes are adopted for at least two group of resources among multiple resources [para.31]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the invenition was filed to allocate the second set of resources to partially overlap the first set of resources based on modulation and coding scheme; thus improving the efficiency of transmitting control signaling by avoiding potential interference among transmissions. 


Regarding claim 9, claim 9 is rejected for substantially identical reasons as applied to claim 3, except that claim 9 is in a device claim format. 


Regarding claim 15, claim 15 is rejected for substantially identical reasons as applied to claim 9.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hammarwall, Kazmi, and Rottenstreich are all cited to show that allocating first and second sets of resources in a way to avoid overlapping between them by rate matching – would ncrease uplink/ downlink transmission rates, the utilization efficiency of system resources, while reducing transmission delay -- similar to the claimed invention.

	
	  	                                  Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000).
/C.Q.T./
/WALTER J DIVITO/Primary Examiner, Art Unit 2419